DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected as being indefinite as claim 1, from which claim 2 depends, fails to provide support for the ultrasound image to be generated “from echoes received from at least one other pulse sequence”. As the method fails to transmit “at least one other pulse sequence”, how can an image be formed from it?
Claim 5 is rejected as being indefinite as the phrases “the pulse of at least one frequency comprises a wideband pulse” and “the pulse of at least one second frequency comprises at least one narrowband pulse” are indefinite as the phrase “at least one” indicates a single frequency can be used and neither a “wideband pulse” nor a “narrowband pulse” are comprised of a single frequency. 
Claims 6-10 are rejected as they fail to correct the problems of claim 5 from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Miwa (US 4,564,019).
With regards to claim 1, Miwa discloses a method for determining an attenuation coefficient of tissue (abstract, lines 9-11; column 1, lines 6-13; column 2, lines 25-33), the method comprising: transmitting ultrasound pulses from an ultrasound transducer (Figure 3a: 11) towards a tissue (Figure 1, column 1, line 7) in accordance with a pulse sequence (column 3, lines 18-23), the pulse sequence including pulses of at least one first frequency inside (column 8, lines 32-44; taking f1 as the “main passband” of the transducer) and at least one second frequency outside a main passband of the ultrasound transducer (column 8, lines 32-44; taking f1 as the “main passband” of the transducer and f2 and f3 as outside the “main passband”); receiving echo signals that correspond to the pulses of the at least one first and the at least one second frequencies of the pulse sequence (column 3, lines 17-22; column 4, lines 35-38; column 8, lines 32-44; Figure 3a); determining an attenuation coefficient of the tissue (column 12, lines 5-13) based, at least in part, on a combination of received echo signals that correspond to the pulses of the at least one first and the at least one second frequencies (column 5, line 1 to column 6, line 32); and displaying an ultrasound image concurrently with the calculated attenuation coefficient (column 8 lines 21-28; column 12, lines 5-18).
With regards to claim 2, Miwa discloses the ultrasound image being generated from echoes received from the pulse sequence or from echoes received from at least one other pulse sequence at column 12 lines 5-18.
With regards to claim 3, Miwa discloses the calculated attenuation coefficient being displayed as a map overlaying the ultrasound image at column 12, lines 5-18.
With regards to claim 14, Miwa discloses an ultrasound imaging system (Figure 3a) comprising an ultrasound transducer (11 in Figure 3a) configured to transmit ultrasound pulses toward a tissue (Figure 1, column 1, line 7), wherein the ultrasound pulses are transmitted in accordance with a pulse sequence (column 3, lines 18-23), the pulse sequence including pulses of at least one first frequency inside (column 8, lines 32-44; taking f1 as the “main passband” of the transducer) and at least one second frequency outside (column 8, lines 32-44; taking f1 as the “main passband” of the transducer and f2 and f3 as outside the “main passband”) a main passband of the ultrasound transducer (column 8, lines 32-44); an attenuation coefficient calculator circuit (Figure 3a) configured to calculate an attenuation coefficient of the tissue (column 12, lines 5-13) based, at least in part, on echo signals that correspond to the pulses of the at least one first and the at least one second frequencies (column 5, line 1 to column 6, line 32); and at least one processor circuit (Figure 3a) configured to generate ultrasound imaging data based on the echo signals (column 8, lines 21-28; column 12, lines 5-18).
With regards to claim 15, Miwa discloses the ultrasound transducer being a CMUT or a piezoelectric transducer at column 3, lines 19-21.
With regards to claim 16, Miwa discloses the attenuation coefficient calculator circuit being further configured to calculate a tissue characterization based, at least in part, on the attenuation coefficient of the medium at column 2, lines 25-33.
With regards to claim 17, Miwa discloses a pulse sequence generator (Figure 3a: 12) configured to: generate commands (column 8, lines 47-49) corresponding to the pulse sequence; and transmit the commands to cause the ultrasound transducer to transmit the pulse sequence (column 8, lines 47-49).
With regards to claim 20, Miwa discloses ultrasound imaging system (Figure 3a) further comprising a signal processor circuit (Figure 3a:16-19) configured to receive the echo signals, process the echo signals (column 9, line 23 to column 10, line 65), and provide the processed signals to the attenuation coefficient calculator circuit (column 9, line 23 to column 10, line 65).

Claim(s) 1-4, 14, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant cited Yukov (US 5,361,767).
With regards to claim 1, Yukov discloses a method for determining an attenuation coefficient of tissue (abstract, lines 8-12), the method comprising: transmitting ultrasound pulses from an ultrasound transducer (Figure 1: 22) towards a tissue (Figure 1: 13, column 6, lines 5-7) in accordance with a pulse sequence (column 8, lines 58-68), the pulse sequence including pulses of at least one first frequency inside (column 7, lines 49-63) and at least one second frequency outside a main passband of the ultrasound transducer (column 7, lines 49-63; column 9, lines 1-7); receiving echo signals that correspond to the pulses of the at least one first and the at least one second frequencies of the pulse sequence (column 8, lines 33-49; column 9, lines 1-7); determining an attenuation coefficient of the tissue (column 9, line 57 to column 10, line 27) based, at least in part, on a combination of received echo signals that correspond to the pulses of the at least one first and the at least one second frequencies (column 9, line 57 to column 10, line 27); and displaying an ultrasound image concurrently with the calculated attenuation coefficient (column 13, lines 57-64).
With regards to claim 2, Yukov discloses the ultrasound image being generated from echoes received from the pulse sequence or from echoes received from at least one other pulse sequence at column 8, lines 50-68.
With regards to claim 3, Yukov discloses the calculated attenuation coefficient being displayed as a map overlaying the ultrasound image at column 13, lines 57-67.
With regards to claim 4, Yukov discloses the map being a color map at column 13, lines 57-67.
With regards to claim 14, Yukov discloses an ultrasound imaging system (Figure 1) comprising an ultrasound transducer (22 in Figure 1) configured to transmit ultrasound pulses toward a tissue (13 in Figure 1; column 6, lines 5-7), wherein the ultrasound pulses are transmitted in accordance with a pulse sequence (column 8, lines 58-68), the pulse sequence including pulses of at least one first frequency inside (column 7, lines 59-63) and at least one second frequency outside (column 7, lines 49-63; column 9, lines 1-7) a main passband of the ultrasound transducer (column 7, lines 49-63; column 9, lines 1-7); an attenuation coefficient calculator circuit (column 9, line 57 to column 10, line 27) configured to calculate an attenuation coefficient of the tissue (column 9, line 57 to column 10, line 27) based, at least in part, on echo signals that correspond to the pulses of the at least one first and the at least one second frequencies (column 9, line 57 to column 10, line 27); and at least one processor circuit (Figure 1) configured to generate ultrasound imaging data based on the echo signals (column 13, lines 57-64).
With regards to claim 16, Yukov discloses the attenuation coefficient calculator circuit being further configured to calculate a tissue characterization based, at least in part, on the attenuation coefficient of the medium at column 8, lines 30-32.
With regards to claim 17, Yukov discloses a pulse sequence generator (Figure 1) configured to: generate commands (column 6, lines 31-45) corresponding to the pulse sequence; and transmit the commands to cause the ultrasound transducer to transmit the pulse sequence (column 6, lines 31-45).
With regards to claim 20, Yukov discloses ultrasound imaging system (Figure 1) further comprising a signal processor circuit (Figure 1: 24, 30) configured to receive the echo signals, process the echo signals, and provide the processed signals to the attenuation coefficient calculator circuit (Figure 1: 30, column 8, lines 59-68).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Miwa in view of Applicant cited SATO (US 2008/0221449 A1).
Miwa discloses the claimed invention of claims 1 and 14.
With regards to claims 11 and 18, Miwa discloses the claimed invention with the exception of the pulse sequence comprising a coded excitation.
SATO teaches using a coded excitation (chirp signal) for the pulse sequence used in an ultrasonic imaging system at paragraph [0036].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Miwa to include the coded excitation (chirp signal) taught by SATO as SATO teaches the use of the chirp signals to improve the quality of the images produced.
With regards to claim 12, Miwa discloses the claimed invention with the exception of the coded excitation including a nonlinear chirp.
SATO teaches using a chirp signal for the pulse sequence used in an ultrasonic imaging system at paragraph [0036].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Miwa to include the chirp signal taught by SATO as SATO teaches the use of the chirp signals to improve the quality of the images produced.
As for utilizing a nonlinear chirp signal, it is well known in the art that both nonlinear and linear chirp signals can provide a more accurate image by allowing for the elimination of noise signals within the transmission and reception of the ultrasonic signals. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing  to modify Miwa to include a nonlinear chirp signal as the coded excitation as the use of such a signal is known to improve the image obtained by reducing noise within the transmitted/received signals.
With regards to claim 19, Miwa discloses the claimed invention with the exception of the attenuation coefficient calculator circuit being further configured to decode echo signals resulting from the coded excitation.
SATO teaches transmitting and receiving a coded signal (chirp signal) for the pulse sequence used in an ultrasonic imaging system at paragraph [0036]. It’s inherent in the system that the received echo signals be decoded in order to form the ultrasonic image.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Miwa to include the decoding of the echo signals as inherent in SATO as SATO teaches the use of the chirp signals to improve the quality of the images produced.

Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Miwa in view of Applicant cited “Estimating Acoustic Attenuation from Reflected Ultrasound Signals: Comparison of Spectral-Shift and Spectral-Difference Approaches” by Roman Kuc (hereafter Kuc).
Miwa discloses the claimed invention with the exception of the attenuation coefficient is determined using a spectral-shift method.
Kuc teaches that it is known in the art to utilize a spectral-shift method to determine the attenuation coefficient of a soft biological tissue in the abstract and full article.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Miwa to include the use of a spectral-shift method to determine the attenuation coefficient of a tissue as taught by Kuc as Kuc teaches the spectral-shift method increases the accuracy of the test results.

Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5, the prior art of record fails to teach and/or suggest a method for determining an attenuation coefficient of tissue, the method comprising, in combination with the other recited steps, transmitting ultrasound pulses from an ultrasound transducer towards a tissue in accordance with a pulse sequence, the pulse sequence including pulses of at least one first frequency inside and at least one second frequency outside a main passband of the ultrasound transducer; receiving echo signals that correspond to the pulses of the at least one first and the at least one second frequencies of the pulse sequence; determining an attenuation coefficient of the tissue based, at least in part, on a combination of received echo signals that correspond to the pulses of the at least one first and the at least one second frequencies, especially wherein the pulse of at least one first frequency comprises a wideband pulse and the pulse of at least one second frequency comprises at least one narrowband pulse.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagashima et al. (US 5,663,502) discloses a method and apparatus for measuring thickness of layers using acoustic waves. 
Skerl et al. (US 8,652,048 B2) discloses an implant and system for predicting decompensation.
Hu et al. (CN 105954353 A) discloses an integrated acoustic attenuation coefficient test method.
Yang et al. (CN 205786484 U) discloses an integrated attenuation coefficient testing device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855